     Case 1:20-cv-01194-DAD-HBK Document 23 Filed 02/23/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ZACHARY BLAIR, on behalf of himself            No. 1:20-cv-1194-DAD-HBK
      and others similarly situated, and on behalf
12    of the general public,                         PRELIMINARY CLASS ACTION
                                                     SCHEDULING ORDER
13                      Plaintiff,
                                                     ORDER DIRECTING CLERK TO ADD
14           v.                                      COUNSEL TO DOCKET
15    CLASSIC PARTY RENTALS, INC.; CP
      OPCO, LLC, doing business as CLASSIC
16    PARTY RENTALS; BRIGHT EVENT
      RENTALS, LLC.; HARTMAN STUDIOS,
17    INC., INSPERITY PEO SERVICES, L.P.;
      APOLLO GLOBAL MANAGEMENT
18    INC; APOLLO CENTRE STREET
      PARTNERSHIP, L.P.; APOLLO
19    FRANKLIN PARTNERSHIP, L.P.;
      APOLLO CREDIT OPPORTUNITY
20    FUND, III. AIV, LP; APOLLO SK
      STRATEGIC INVESTMENT, L.P.;
21    APOLLO SPECIAL OPPORTUNITIES
      MANAGED ACCOUNT, L.P.; APOLLO
22    ZEUS STRATEGIC INVESTMENTS,
      L.P.
23
                        Defendant.
24

25          A scheduling conference was held telephonically on February 18, 2021. Attorney Matthew
26   Evan Crawford appeared on behalf of Plaintiff. Attorney Lauren Roseman, f/k/a Lauren Stockunas,
27   appeared on behalf of Defendant Insperity PEO Services, LP. Attorneys John Turquet Bravard,
28   Edward Barnidge, Eric Sousa and Brandy Barnes appeared on behalf of Defendants Apollo Global
                                                   1
     Case 1:20-cv-01194-DAD-HBK Document 23 Filed 02/23/21 Page 2 of 4


 1   Management, Inc.; Apollo Franklin Partnership, Inc.; Apollo Credit Opportunity Fund II AIV, LP;
 2   Apollo Center Street Partnership, LP, Apollo SK Strategic Investments, LP; Apollo Special
 3   Opportunities Managed Account, LP, and Apollo Zeus Strategic Investments, LP (collectively
 4   “Apollo’).

 5          Pursuant to Rule 16, the Court finds it necessary to implement a schedule tailored to meet

 6   the circumstances of this case, which was removed to this Court under the Class Action Fairness
 7
     Act (“CAFA”). See Doc. No. 1. The parties discussed whether issues concerning defendants’
 8
     pending and anticipated dispositive motions should be resolved prior to the parties engaging in
 9
     expanded discovery. Defendant Apollo has a Motion to Dismiss pending, which is briefed and ripe
10
     for review. See Docs. Nos. 11, 12, 13, 15, 19 & 19. Defendant Insperity PEO Services, LP
11

12   indicated it intends to file a Fed. R. Civ. P. 12(c) motion and requires no discovery to file the

13   motion.     Plaintiff requested discovery limited to jurisdictional issues, i.e. whether the local
14   controversy exception and the home state exception to federal jurisdiction under CAFA warrants
15
     remand of this case.
16
            Consistent with the just, speedy, and inexpensive administration of justice, it is now
17
     ORDERED:
18

19          1.       All discovery, except discovery related to jurisdictional discovery, shall be
                     STAYED until further order of court. A party may move to lift the stay by filing a
20
                     motion and showing good cause.
21
            2.       Defendant Insperity PEO Services, LP shall file its Fed. R. Civ. P. 12 (c) motion no
22
                     later than April 9, 2021.
23
            3.       Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further
24
                     proceedings in this case, including trial, before the Honorable Helena Barch-Kuchta,
25
                     United States Magistrate Judge.
26
            4.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) are stayed except for initial
27
                     disclosures addressing federal jurisdiction.
28
                                                        2
     Case 1:20-cv-01194-DAD-HBK Document 23 Filed 02/23/21 Page 3 of 4


 1        5.    The court will refrain from setting further deadlines governing non-jurisdictional

 2              discovery until after the defendants’ pending and anticipated dispositive motions are

 3              decided.

 4        6.    Motions:

 5              a.   Non-dispositive motions are heard on Thursdays at 10:00 a.m. before the

 6                   Honorable Helena Barch-Kuchta, United States Magistrate Judge. Due to the

 7                   ongoing pandemic it is likely upcoming hearings will instead be heard

 8                   telephonically. The parties shall comply with Local Rule 230 or Local Rule 251

 9                   before scheduling such motions.

10              b. Counsel must comply with Local Rule 251 with respect to discovery disputes or

11                   the motion will be denied without prejudice and dropped from the court’s

12                   calendar. In addition to filing a joint statement electronically, a copy of the joint

13                   statement shall also be sent Judge Barch-Kuchta’s chambers by email to

14                   hbkorders@caed.uscourts.gov. Counsel for the parties are additionally required

15                   to conduct at least one telephonic or in person conference as part of their

16                   obligations to meet and confer in good faith to resolve their discovery dispute

17                   prior to seeking judicial intervention. The parties are further cautioned that

18                   boilerplate objections to written discovery will be summarily denied.

19              c. Judge Barch-Kuchta requires the parties to first attempt to resolve discovery

20                   disputes by participating in an informal telephonic conference outside the formal
21                   procedures of the Local Rules and Federal Rules of Civil Procedure governing

22                   noticed motions to compel.          The procedures for requesting an informal

23                   telephonic conference are set forth in Judge Barch-Kuchta’s Case Management

24                   Procedures located on the Court’s website, http://www.caed.uscourts.gov.

25              d. The parties may also stipulate to an informal ruling on a discovery dispute that

26                   arises during a deposition by contacting Judge Barch-Kuchta’s Courtroom
27                   Deputy, Kirstie Dunbar-Kari, by telephone at (209) 372-0320.

28              e. The parties are advised that unless prior leave of the Court is obtained, all
                                                     3
     Case 1:20-cv-01194-DAD-HBK Document 23 Filed 02/23/21 Page 4 of 4


 1                        moving and opposition briefs or legal memorandum in civil cases before Judge

 2                        Barch-Kuchta shall not exceed twenty-five (25) pages. Reply briefs by the

 3                        moving party shall not exceed ten (10) pages. These page limitations do not

 4                        include exhibits. Briefs that exceed this page limitation, or are sought to be filed

 5                        without leave, may not be considered by the Court.

 6                    f. Counsel or pro se parties may appear and argue motions before Judge Barch-

 7                        Kuchta by telephone by dialing the Court’s teleconference line at 888-204-5984

 8                        and entering access code 4446176, provided they indicate their intent to appear

 9                        telephonically    on    their    pleadings     or   by     email    to    kdunbar-

10                        kari@caed.uscourts.gov at least one week prior to the hearing.

11            7.      The Clerk is directed to add Attorney John Turquet Bravard, who is appearing pro

12                    hac vice for Defendant Apollo, as counsel on the docket. See Doc. Nos. 16, 17.

13

14   IT IS SO ORDERED.

15
     Dated:        February 22, 2021
16                                                        HELENA M. BARCH-KUCHTA
17                                                        UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                          4
